Citation Nr: 1502213	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  08-23 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial compensable disability rating for headaches for the period prior to June 23, 2008.  

2.  Entitlement to an initial disability rating higher than 30 percent for headaches for the period from June 23, 2008 to July 27, 2012.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from October 1956 to March 1959 and from January 1961 to March 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 rating decision of the Reno, Nevada Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO is the Agency of Original Jurisdiction (AOJ).

In December 2011, the Board remanded issue of entitlement to a higher initial disability rating for headaches.  

The Board decided the appeal of these issues in an October 2013 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims.  

In April 2014, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans' Appeals (the Parties).  The Court vacated that part of the October 2013 decision that denied the Veteran's appeal to the extent of the issues reflected above, and remanded the case to the Board for action consistent with the terms of the JMR.   

In November 2014, the Veteran's representative submitted argument in support of the Veteran's claim and submitted an October 2014 Vocational Assessment performed by "D.P.," who identified himself as a vocational expert.  The Veteran's representative indicated that the Veteran waived AOJ consideration of this evidence in the first instance and asked that the Board adjudicate the appeal.  There is thus no need to remand the case for consideration of the Vocational Assessment.  See 38 C.F.R. § 20.1304(c) (2014).  

In that argument, the Veteran's representative asked that the Board grant a total disability rating based on individual unemployability due to service-connected disability or disabilities (a TDIU).  

In October 2013, the Board remanded the TDIU issue to the AOJ for additional development and adjudication.  The Board has reviewed the claims file, including the physical portion and that portion stored electronically.  There is no indication that the AOJ has completed the Remand directives.  

In this regard, it appears that the AOJ never had the chance to address the TDIU issue as the Veteran's case has been before the Veteran's Court, with all the pertinent documents (this is a box case with many documents) at the Veteran's Court, not the RO or the AMC.  

The Remand directives of October 2013 are still in effect.  The RO/AMC, when it is given the opportunity, should undertake the actions requested by the Board in October 2013.

Given this fact and considering the evidence in this case, it would be premature for the Board to adjudicate the TDIU issue at present.  


FINDINGS OF FACT

1.  For the period prior to June 23, 2008, service-connected headaches did not result in characteristic prostrating attacks averaging one in two months over the previous several months.  

2.  For the period from June 23, 2008 until July 27, 2012, service-connected headaches did not result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  For the period prior to June 23, 2008, the criteria for an initial compensable disability rating for service-connected headaches were not met.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.124a, Diagnostic Code 8100 (2014).  

2.  For the period from June 23, 2009 until July 27, 2012, the criteria for a disability rating in excess of 30 percent for service-connected headache disability were not met.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.124a, Diagnostic Code 8100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings

In the JMR, the Parties agreed that the issues must be remanded for the Board to provide adequate reasons and bases for its determination as to whether the Veteran's headaches warrant an increased disability rating or ratings prior to July 27, 2012.  Specifically, the Parties remanded the matter for the Board to provide adequate consideration in its analysis as to relevant regulatory provisions such as 38 C.F.R. §§ 4.3, 4.7, and § 4.21.  

The Court has provided guidance as to the effect of JMRs, as follows:

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed. 

Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  This provision references 38 C.F.R. § 3.102.  That section includes the following explanation:  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  

This appeal arises from the rating decision in which service- connection was established for headaches.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The disability is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 as analogous to migraine headaches.  Under this Diagnostic Code a 50 percent rating is assigned for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  A 30 percent rating is assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months.  Id.  A 10 percent rating is assigned for headaches with characteristic prostrating attacks averaging one in two months over the previous several months.  Id.  A noncompensable (0 percent rating) is assigned for headaches with less frequent attacks.  Id.  

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (In which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.)  

By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH 999 (11th ed. 2003), "prostration" is defined as "complete physical or mental exhaustion."   Similarly, "prostration" is a medical term defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d ed.2012).

Rating criteria found in diagnostic codes can be classified as either successive or nonsuccessive.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Successive criteria were described in Camacho v. Nicholson, 21 Vet. App. 360, 366-367 (2007).  Criteria are successive where each higher rating required all of the criteria manifested in the immediately lower rating plus some additional criterion or criteria.  Id.  38 C.F.R. § 4.7 and § 4.21 are not applicable to successive criteria.  Id.  This is because awarding a higher rating would eliminate the need for a lower rating if the symptoms established for either rating could be the same.  Id.  This differs from the nonsuccessive criteria where a veteran could manifest some of the criteria from a lower rating and some from a higher rating, in which case the Board should apply § 4.7 and § 4.21 when there is a question as to which evaluation the veteran's disability more nearly approximates.  Tatum, 23 Vet. App. at 156.  

The criteria for rating headaches are successive.  

Specifically, between 0 percent and 10 percent what changes is the severity of the headaches and their frequency.  Both are specified in the diagnostic code.  A noncompensable rating requires headaches of frequency less than one every two months and does not require that the Veteran merely has headaches.  Thus, if one could meet the criteria for a 10 percent rating with headaches that were either not prostrating or that occurred less frequently than once every two months, there would be no need for the 0 percent rating.  

Between 10 percent and 30 percent the only change is the frequency.  Thus, if one could meet the criteria for a 30 percent rating with prostrating headaches that occurred every two months - the frequency for the 10 percent rating -, there would be no need for the 10 percent rating.  

Between 30 percent and 50 percent, what changes is the severity of the headaches and their frequency.  Thus, if one could meet the criteria for the 50 percent rating with prostrating headaches (rather than completely prostrating and prolonged headaches productive of economic inadaptability) that occurred once per month, or prostrating headaches that occurred very frequently, there would be no need for the 30 percent rating.  

There is no ambiguity in the criteria; both the stated frequency and the stated severity must be met for a given rating.  

The criteria for rating headaches can be contrasted with the criteria for rating hyperthyroidism, found at 38 C.F.R. § 4.119, Diagnostic Code 7913, which the Court in Tatum determined were nonsuccessive criteria.  The Court explained as follows:  

[Under Diagnostic Code 7913] A 10% disability rating is warranted upon a showing of "fatigability, or; continuous medication required for control;" a 30% rating is warranted upon a showing of "fatigability, constipation, and mental sluggishness;" and a 60% rating is warranted upon a showing of "muscular weakness, mental disturbance, and weight gain." As a result, and contrary to the diagnostic criteria required for diabetes mellitus, a veteran could potentially establish all of the criteria required for either a 30% or 60% disability rating, without establishing any of the criteria for a lesser disability rating.

Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  

This is clearly not the case for the criteria found at Diagnostic Code 8100.  To establish the criteria for any higher rating under Diagnostic Code 8100, one would always have to establish the criteria for the next lower rating.  

In short, the criteria for rating headaches are successive criteria and 38 C.F.R. § 4.7 and § 4.21 are not applicable.  Section 4.3 is applicable and further along in this decision the Board addresses explains why there is no reasonable doubt to be resolved in this case.  

For the period prior to June 23, 2008, in order for the Veteran to receive the next higher disability rating of 10 percent for his headaches under Diagnostic Code 8100, the evidence must be at least in equipoise (an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim) as to whether the Veteran's headaches resulted in prostrating attacks and whether such attacks averaged at least one in two months over the previous several months.  However, review of the evidence of record shows that the evidence is not in equipoise.  

The Veteran first filed a claim for service connection for headaches as due to an in-service accident in 1977.  That claim was subsequently denied.  In the June 2007 decision the AOJ granted service connection for headaches as secondary to temporomandibular joint dysfunction (TMJ).  

The effective date of service connection for headaches as secondary to TMJ is March 19, 2003 as set by the AOJ's September 2012 decision that implemented the Board's December 2011 grant of the Veteran's appeal for an earlier effective date.  

As a preliminary matter, the Board notes that it has considered the October 2014 vocational assessment provided by D.P.  That assessment goes to the TDIU claim that is presently being developed and awaiting adjudication by the AOJ (which can was not done because the case, it appears, was with the Court).

As to the headaches disability, the Board directly addresses the evidence in the claims file relevant to that disability (such as that the Veteran's headaches are affected by eating) referenced in the vocational assessment.  

There are numerous entries in the claims file contemporaneous to and in the several years after the Veteran's initial claim.  Those entries are not particularly probative of the severity of his headaches due to TMJ during any period on appeal.  More probative are the entries beginning contemporaneous to the effective date of service connection for the headaches.  

VA conducted a dental C&P examination of the in October 2002.  The report does not provide evidence of the severity or frequency of his headaches at that time.  

In March 2003 the Veteran was initially prescribed gabapentin for treatment for a headache that had been ongoing for 8 days.  The headache was described as a "dull ache" to both temples.  

A July 2003 VA record again described the headache as causing a "dull ache" that radiated from the jaw and usually occurred after eating.  

January 2004 notes document that there had been no change since the Veteran was last seen in July 2003.  The clinician stated that the Veteran had headaches on and off since January 2003 with pain that radiated from his jaw and varied from dull to abrupt.  The pain was described as often occurring when or after eating and that it got better after resting his jaw or relaxing.  

March 2004 treatment records document that the Veteran had mild pain in the temporal areas on palpation of his jaw.  Other notes from that month describe his headache as a steady headache at the temples but that the headache did not prevent sleep.  

In an April 2004 letter a private physician, Dr. "G.P.," explained that he saw the Veteran for neurologic consultation.  Dr. G.P. stated that the Veteran had headaches for up to two years, these were bitemporal, right more than left, with brief shocking pain which may last up to 30 seconds.  Dr. G.P. attributed these to the Veteran's TMJ.

VA prescribed physical therapy for r his TMJ and May 2004 notes document that although he had TMJ pain of 8 out of 10, his headaches had lessened.  

A May 2005 VA record described the headaches as "intermittent."  

The next relevant records are from 2007.  April 2007 VA treatment notes document that the Veteran complained of headaches that occurred 2 to 3 times per week.  He reported that he had no vomiting, his vision was blurry when he had the headache, light bothered him when he had the headache, and that sometimes the headache was throbbing and sometimes it was sharp.  

There are numerous notes of treatment by a VA neurologist from July 2007.  The notes describe the headaches as bitemporal, throbbing, triggered by sunlight, and not responding to conventional treatment.  The notes also state that the headache had been persistent for almost a month.  The Veteran reported that the headaches were worse after eating, and that he thought they were slightly worse than a few years ago but was not sure.  

During treatment in November 2007, the Veteran described the headaches as a "5" on a scale from 1-10.  He took Topamax at night to prevent headaches.

December 2008 VA neurology notes document the Veteran's report that he still had headaches "about twice per week."  He reported that biting hard food caused the headache so he avoided that.  He also reported that bright sunlight could bring on the headache.  

VA provided the Veteran with another relevant C&P examination on June 23, 2009.  This examination report includes a finding that the Veteran had weekly headaches and that most of the attacks were prostrating and lasted for hours. As to functional effects on his occupation, the examiner indicated that the Veteran was not employed.  As to effects on his usual daily activities, the examiner indicated that the effects were severe as to chores, shopping, exercise, and traveling and moderate as to recreation, feeding, bathing, dressing, toileting, and grooming.  

For the period prior to June 23, 2008, the evidence shows that the Veteran did not have characteristic prostrating headaches.  The descriptions of the headaches as a dull ache, as 5 on a scale of 1 to 10, as a steady headache at the temples but not preventing sleep, and as becoming worse with biting hard food (which the Veteran therefore avoided) are descriptions of severity less than prostrating.  

Importantly, while numerous treatments were prescribed for his headaches, neither the Veteran nor VA or private treatment providers describe headaches that are prostrating in nature.  Simply stated, the Veteran's own statements at some points in this record do not support his current claims.   

There is reasonable doubt to be resolved as to the period prior to June 23, 2008 regarding the severity of his headaches.  Evidence showing headaches with characteristic prostrating attacks is not approximately balanced with evidence showing headaches without prostrating attacks.  Considering section 4.3 does not result in a finding that the Veteran had prostrating headaches at any time prior to June 23, 2008.  

A similar analysis applies with regard to a rating higher than 30 percent for the period from June 23, 2008 to July 27, 2012.  

No evidence prior to the July 27, 2012 examination report shows that the TMJ-related headaches were completely prostrating with prolonged attacks productive of economic inadaptability.  In this regard, the same examiner who conducted the June 2009 examination stated that the headaches disability had "worsened" since the last examination, were no longer intermittent, and required a higher dosage of medication for control.  The examiner noted that headaches occurred twice a day, lasted the entire day, and resulted in nausea, vomiting, sensitivity to light, sensitivity to sound, change in vision, and sensory changes.  The examiner found that he had prostrating attacks of headache pain, on average, more than once per month.  He also indicated that the Veteran was unable to work as a result of his service-connected headache, hearing loss, and left foot disabilities.  

This is the earliest evidence showing that the duration of the headaches was prolonged.  This is also the earliest evidence that even suggests that the headaches were of such severity that they could be considered completely prostrating and productive of severe economic activity.  

In the now vacated October 2013 decision, the Board explained that the evidence was very close as to whether the requirements for a 50 percent rating were met when it granted the appeal as to the 50 percent rating based on the July 27, 2012 examination report.  

In other words, the Board applied § 4.3 to arrive at its decision to grant the 50 percent rating.  In this regard, it is important for the Veteran to understand that not all evidence in this case supports the current findings, let alone higher evaluations.  Some of the Veteran's own prior statements to treatment providers regarding the nature and extent of his problems with this disability provide highly probative factual evidence against this own claim.    

None of the evidence prior to that examination report showed that the Veteran had the severity of headaches required for the 50 percent rating.  While there is an approximate balance of positive and negative evidence on this issue as shown by the July 27, 2012 examination report, there is no such approximate balance shown by any earlier evidence.  

Also considered by the Board is whether referral is warranted for a higher rating or ratings outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, however, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected headaches disability is inadequate.  A comparison between the level of severity and symptomatology of the headaches disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has not described any unusual features associated with his headaches disability.  The Veteran reports pain from the headaches with associated nausea and other symptoms, but the severity of the disability - completely prostrating prolonged attacks productive of severe economic inadaptability - necessarily contemplates these symptoms both in degree and kind.  The symptoms are open ended in that if the symptoms result in very frequent characteristic completely prostrating and prolonged attacks a 50 percent rating can be assigned.  

Also considered by the Board is whether the collective effect of his other service-connected disabilities warrant referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Service connection is also in effect for his TMJ disability, bilateral hearing loss, tinnitus, a scar on his right finger with tender glomus tumor, deformity of the left great toe nail, periodontitis with traumatic loss of teeth numbers 8 and 9, and internal hemorrhoids.  The evidence does not show that any or all of those disabilities acting with his headaches have a collective effect that makes his disability picture an exceptional or unusual one.  Hence, remand for referral to consider the collective effect of his other service connected disabilities acting together with his headache disability is not warranted.  

The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (201).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2009.  To the extent that any notice was not provided prior to the initial adjudication by the AOJ, the Veteran has had a meaningful opportunity to participate in the processing of his claim since adequate notice was provided and the AOJ has since readjudicated the claim in an April 2009 Supplemental Statement of the Case.  Any timing error in the notice is therefore harmless.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  The Veteran underwent examinations in June 2009 and July 2012 to address the service-connected headache disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations were adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  The Board finds that the rating examination reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Finally, there has been substantial compliance with the Board's December 2011 Remand directives as those applied to the headache disability.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, VA examinations, and the Veteran's statements and testimony.  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Entitlement to an initial compensable disability rating for headaches for the period prior to June 23, 2008 is denied.  

Entitlement to an initial disability rating higher than 30 percent for the period from June 23, 2008 to July 27, 2012 is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


